Citation Nr: 1605373	
Decision Date: 02/11/16    Archive Date: 02/18/16

DOCKET NO.  14-17 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include anxiety disorder.

2.  Entitlement to service connection for a heart disability, to include as secondary to an acquired psychiatric disorder, or in the alternative, to include as due to herbicide exposure.

3.  Entitlement to service connection for diabetes, mellitus, type II, to include as due to herbicide exposure.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to an effective date earlier than May 23, 2011 for the grant of service connection for hiatal hernia with reflux.


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1974 to May 1975. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from November 2011 and October 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The November 2011 rating decision, in pertinent part, denied entitlement to service connection for diabetes mellitus, type II and a heart disability.  The November 2011 rating decision also granted entitlement to service connection for hiatal hernia with reflux and assigned a 10 percent evaluation effective May 23, 2011.  The RO also issued a December 2011 rating decision in response the Veteran's notice of disagreement with the effective date assigned for the grant of service connection for hiatal hernia with reflux in the November 2011 rating decision.  The October 2012 rating decision denied entitlement to service connection bilateral hearing loss and anxiety.

Pursuant to the holding in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), although the Veteran filed a claim for anxiety, it must be considered a claim for any mental disability that may reasonably be encompassed by several factors including: the Veteran's description of the claim, the symptoms the Veteran describes, and the information the Veteran submits or VA obtains in support of the claim.  As such, the issue for consideration is entitlement to service connection for an acquired psychiatric disorder, to include anxiety disorder, as reflected on the title page of this decision.

Additionally, since the most April 2014, statement of the case issued for the claims on appeal, additional evidence has been associated with the claims file, to include VA treatment records most recently dated in September 2014.  Additionally, in October 2015, the Veteran's representative submitted additional evidence and the Veteran waived review of such.  See 38 C.F.R. § 1304 (c) (2014).  However, if new evidence is submitted with or after a substantive appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the Veteran explicitly requests Agency of Original Jurisdiction (AOJ) consideration.  See VBA Fast Letter 14-02.  Here, although the Veteran's substantive appeal for issues on appeal were all filed after February 2, 2013, the Board interprets such exception as applying only to evidence submitted by the Veteran, not to evidence developed by VA and, as noted above, additional evidence has been developed by VA and associated with the record.  However, such is not relevant to the Veteran's claim for entitlement to an effective date earlier than May 23, 2011for the grant of service connection for hiatal hernia with reflux decided herein.  Furthermore, as the remaining issues on appeal are being remanded for further development, the AOJ will be able to consider the additional evidence on readjudication of the issues following completion of the actions requested in the Remand below.

In October 2014, the Veteran provided a notice of disagreement with a September 2014 rating decision which denied entitlement to service connection for hypertension, for sleep apnea, for chronic obstructive pulmonary disease and for headaches.  The RO promulgated a May 2015 statement of the case for these issues, and the record before the Board does not reflect that the Veteran perfected an appeal for these issues.  As such, these issues are not currently before the Board.  See Archbold v. Brown, 9 Vet. App. 124 (1996); Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

The issues of entitlement to service connection for an acquired psychiatric disorder, to include anxiety disorder, entitlement to service connection for a heart disability, to include as secondary to an acquired psychiatric disorder, or in the alternative, to include as due to herbicide exposure, entitlement to service connection for diabetes, mellitus, type II, to include as due to herbicide exposure and entitlement to service connection for bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's initial application for benefits for entitlement to service connection for a gastrointestinal disability was received by VA on May 23, 2011.

2.  By a November 2011 rating decision, service connection for hiatal hernia with reflux, was granted with an effective date of May 23, 2011.
 
3.  The claims file contains no other informal claim, formal claim, or any written intent to file a claim of entitlement to service connection for a gastrointestinal disability and/or a hiatal hernia with reflux, prior to May 23, 2011.


CONCLUSION OF LAW

The criteria for an effective date prior to May 23, 2011, for the award of service connection for hiatal hernia with reflux are not met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.155, 3.400, 3.816 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

A VA letter issued in June 2011 notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.  Additionally, the issue on appeal did not stem from an application for benefits; rather, it stemmed from a notice of disagreement to the effective date assigned for the award of benefits.  As such, the required statutory notice as to an award of service connection had served its purpose, and its application was no longer required as to the downstream issue of the assignment of an effective date.  38 C.F.R. § 3.159(b)(3) (2014).  The Veteran was issued a copy of the rating decision and statement of the case, pursuant to the duties to notify under 38 U.S.C.A. §§ 5104 and 7105.  As such, the appropriate notice has been given in this case with respect to the earlier effective date issue on appeal. 

As to the duty to assist, the Board finds that all necessary development has been accomplished.  In this case, whether an earlier effective date is warranted is based upon the evidence that was already in the claims file at the time the Veteran submitted his claim, thus, the additional evidence requested in the Remand below does not impact the Veteran's claim.  Additionally, an examination is not warranted for an earlier effective date claim. 

In summary, the Board finds the record as it stands includes adequate evidence to allow the Board to decide the issue on appeal.  Thus, VA satisfied its duties to notify and assist the Veteran with his claim for an earlier effective date for his service-connected hiatal hernia with reflux.  As such, appellate review may proceed without prejudice to the Veteran.

II.  Merits of the Claim

In the November 2011 rating decision, the RO granted service connection for hiatal hernia with reflux.  The effective date of the award of service connection was set as May 23, 2011.  The Veteran contends that an earlier effective date, specifically a date in 2004, is warranted. 

In general, the effective date of an award of disability compensation in conjunction with a grant of entitlement to service connection shall be the day following separation from active service or the date entitlement arose if the claim is received within one year of separation from service; otherwise, the effective date shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400(b)(2)(i) (2014).

As noted above, the appeal herein was initiated by the Veteran's disagreement with the determination of the November 2011 rating decision which granted service connection.  The RO established an effective date of May 23, 2011, because such was the date of receipt of the Veteran's original claim for service connection for a gastrointestinal disability.  

The Veteran maintains that an earlier effective date in 2004 is warranted because he received a letter of denial in 2004, after being admitted to the VA Mountain Home Hospital, which stated his condition was not service connected and that benefits would not be paid as a result.  The Board accepts April 2004 as the date entitlement arose.  Specifically, a VA treatment record dated April 21, 2004, is of record, and reports the Veteran was establishing VA primary care and noted the Veteran reported a history of an ulcer and heartburn or reflux; however, the effective date is the later of the date of claim or the date the disability arose.  38 C.F.R. § 3.816(c)(2).  Thus, May 23, 2011 is the proper effective date. 

To the extent that the Veteran may be arguing that April 2004 VA treatment record may constitute an informal claim, the Board notes it was not associated with the record until November 2011, which is after the effective date assigned.  Moreover, even if medical records were associated with the claim prior to November 2011, such cannot constitute an informal claim under 38 C.F.R. § 3.155 because treatment records do not indicate an intent to apply for service connection benefits.  38 C.F.R. § 3.155(a).  Although the provisions of 38 C.F.R. § 3.157 allow for a report of examination or hospitalization by VA to be accepted as an informal claim for benefits (without any indication of intent to apply for benefits) in certain instances, the provisions are limited to instances where the Veteran is applying for an increased rating where service connection or pension has already been established, or when a claim for compensation was previously disallowed for the reason that the service-connected disability was not compensable.  See Brannon v. West, 12 Vet. App. 32, 34-35 (1998).  Moreover, the mere mention of a condition in a medical record alone cannot be construed as a claim for service connection.  See MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006). 

Although the Veteran has argued an effective date in 2004 is warranted for the award of service connection for hiatal hernia with reflux, no document constituting a formal or informal claim for service connection for such was filed prior to May 23, 2011.  In light of the foregoing, the Board concludes that an earlier effective date is not warranted in this case under VA regulations governing effective dates for the award of service connection.  As such, the Board finds that the preponderance of the evidence is against the Veteran's claim for an earlier effective date.  Consequently, the benefit of the doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

ORDER

Entitlement to an effective date prior to May 23, 2011, for the award of service connection for hiatal hernia with reflux, is denied.


REMAND

The Board concludes that the September 2012 VA examination is not adequate for the purpose of adjudicating the Veteran's claim for bilateral hearing loss.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In September 2012, the Veteran underwent a VA audiological examination and audiometric testing revealed hearing loss disability for VA purposes under the requirements of 38 C.F.R. § 3.385 (2014). The September 2012 VA examiner provided an opinion that the Veteran's bilateral hearing loss was not least as likely as not caused by or a result of an event in military service because the administrative discharge exam showed normal hearing sensitivity in each ear.  However, the absence of in-service evidence of some degree of hearing loss (per Hensley v. Brown, 5 Vet. App. 155 (1993)), or a hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385), during service is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Based on the foregoing, the Board finds that a clarifying examination and medical opinion is necessary for the purpose of determining whether the Veteran's bilateral hearing loss is etiologically related to service.

With respect to the Veteran's claim for service connection for an acquired psychiatric disorder, the Board finds additional development is warranted.  In the September 2015 Disability Benefits Questionnaire completed by Dr. Henderson-Galligan, she endorsed a diagnosis of unspecified anxiety disorder.  In an attached statement, Dr. Henderson-Galligan opined, in part, that the Veteran suffers from unspecified anxiety disorder which more likely than not began in military service, continued uninterrupted to the present, and is aggravated by his service-connected tinnitus and stomach ulcers.  The Board is unclear as to whether Dr. Henderson-Galligan is endorsing a theory of service connection on a direct incurrence basis or on a secondary basis.  Nonetheless, as the theory of secondary service connection has been raised, the claim should also be addressed on this basis, to include providing the Veteran and his representative with proper VCAA notice of such.

Moreover, Dr. Henderson-Galligan's opinion, that the Veteran's unspecified anxiety disorder began during service and has continued since service, is inconsistent with the September 2012 VA mental disorders examination report which did not endorse a mental diagnosis.  As the September 2012 VA examination provides evidence of a period when unspecified anxiety disorder was not found to be present, the Board finds that a clarifying examination and medical opinion is necessary for the purpose of determining whether any mental disorder is etiologically related to service.

The Veteran's claim for entitlement to service connection for a heart disability, is inextricably intertwined with the claim for an entitlement to service connection for an acquired psychiatric disorder, which is remanded above, as the October 2015 medical opinion from Dr. Skaggs, noted in part, that anxiety aided in the development of and permanently aggravates the Veteran's coronary artery disease.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  Thus, the Board must defer deciding the heart disability claim pending the outcome of the claim for service connection for an acquired psychiatric disorder.  Additionally, as the theory of secondary service connection has been raised, the claim should also be addressed on this basis, to include providing the Veteran and his representative with proper VCAA notice of such.

With respect to the Veteran's claim for diabetes mellitus, type II, in a November 2012 statement, the Veteran argued such was a result of herbicide exposure.  Specifically, he stated he had several months of exposure to herbicides and pesticides while working around a military base, to include spraying for weeds and pests around the barracks.  He further stated he was temporarily assigned grounds keeping around the base at different locations for 90 days, which included working around the runways approaching the base, working around different barracks, working around the chow hall, the non-commissioned officer club, the golf course and doing things such as spraying herbicides for weeds and pests, mowing, spraying and setting traps for rodents, trimming shrubbery and general maintenance.  He stated these duties included mixing chemicals located in the maintenance sheds and spraying for weeds and bugs as well as spraying herbicides to kill honeysuckle and other weeds.  Although, the RO sent the Veteran a letter in November 2013 with information regarding exposure to Agent Orange claims, such did not specifically, ask the Veteran for the approximate dates, location(s), and nature of his alleged exposure to herbicides as required by the VA Adjudication Procedure Manual.  See M21-1, Part IV, Subpart ii, Chap. 1, Sec. H, Para. 7 (August 7, 2015).  This should be accomplished upon remand.

A September 2011 VA stomach and duodenal conditions examination report, noted Veteran had received disability benefits the Social Security Administration (SSA) since September 2011 due to a heart condition.  Additionally, in a July 2011 VA Form 21-4142 Authorization and Consent to Release Information to Department of Veteran's Affairs, the Veteran referenced a May 2011 SSA examination conducted by Takoma Regional Hospital, in part, for a heart disability and diabetes.  A November 2011 VA SSA inquiry noted a disability onset date of October 1993.  There are no SSA records associated with the claims file, and there is no indication that VA has attempted to obtain any such records.  While SSA records are not controlling for VA determinations, when VA is put on notice of the existence of SSA records, and such records may be pertinent to a VA claim, VA must seek to obtain those records before proceeding with the appeal.  Thus, the relevant SSA records should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(2).  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

Finally, updated VA treatment records should be obtained in light of the remand.  The most recent VA treatment records associated with the claims file, within Virtual VA, from the VA Mountain Home VA Medical Center (VAMC), are dated in September 2014.  Thus, on remand all VA treatment records should be obtained, from the Mountain Home VAMC, to include any associated outpatient clinics, from September 2014 to the present, and associated with the claims file.  See 38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(2).  See also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain updated VA treatment records for the Veteran from the Mountain Home VAMC, to include any associated outpatient clinics, from September 2014 to the present, and associate them with the claims file.  All attempts to obtain those records should be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

2.  Send a proper VCAA notice letter to the Veteran and his representative which provides notice of the information and evidence necessary to substantiate claims of secondary service connection for an acquired psychiatric disability and a heart disability.

3.  Obtain and associate with the record, all records pertaining to the Veteran concerning a claim for disability benefits from the Social Security Administration, to include all evidence and a copy of all disability determinations.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

4.  Contact the Veteran to obtain the approximate dates, location(s), and nature of the alleged exposure to herbicides.  Allow the Veteran the requisite period to submit the requested information.

5.  Schedule the Veteran for a VA examination in order to ascertain the nature and etiology of any bilateral hearing loss.  All necessary tests and studies should be conducted.  The complete record, to include a copy of this Remand, and the claims folder, must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should consider the effect of bilateral hearing loss on occupational and daily functioning of the Veteran.  Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).

Upon examination of the Veteran and review of the record, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the bilateral hearing loss is related to active service or any incident of service.

The term "at least as likely as not" does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of a certain conclusion as it is to find against it. 

A complete rationale for all opinions expressed must be provided.  The examiner is advised that the lack of documentation of hearing loss in service treatment records or a normal separation examination is not, by itself, a sufficient rationale for a negative opinion. 

6.  Schedule the Veteran for a VA psychiatric for purpose of ascertaining the nature and etiology of any and all acquired psychiatric disorders diagnosed during the pendency or proximate to the claim.  The complete record, to include a copy of this remand and the claims folder, must be made available to and reviewed by the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished, and all pertinent symptomatology and findings must be reported in detail.  In providing the below requested opinion(s), the examiner must reconcile the finding of no mental diagnosis as noted in the September 2012 VA mental disorders examination report, with the diagnosis of unspecified anxiety disorder in the March 2015 Disability Benefits Questionnaire completed by Dr. Henderson-Galligan in her September 2015 examination report.  The VA examiner should also consider the May 1975 Report of Medical History in which nervous trouble of any sort appears to have been checked yes, then no was selected and initialled.

a.  With respect to any acquired psychiatric disorder present during or proximate to the claim, (to include unspecified anxiety disorder), the examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent or greater degree of probability) that any identified psychiatric disorder had its onset during, or is causally or etiologically related to a period of the Veteran's active service.  

b.  If the answer to the above question is no, then the examiner is asked to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that any diagnosed acquired psychiatric disorder was caused or aggravated by the Veteran's service-connected tinnitus and/or hiatal hernia with reflux.

The term "at least as likely as not" does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of a certain conclusion as it is to find against it. 

Aggravation means a permanent worsening beyond the natural progression of the disease.

A complete rationale for all opinions expressed must be provided. 

7.  The Veteran must be notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2014).

8.  Finally, readjudicate the issues on appeal.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


